BERDON, J.,
concurring. I agree with my colleagues in the majority that the trial court should order a new election pursuant to General Statutes § 9-328 only when the following two criteria have been satisfied: (1) the party challenging the election has proven that it is more likely than not that “there were substantial violations of the requirements of [§ 9-328] . . . and (2) as a result of those violations, the reliability of the result of the election is seriously in doubt.” I also agree that the ultimate determination of whether these criteria have been satisfied “is a mixed question of fact and law that is subject to plenary review on appeal.” Applying this analytic framework to the facts before us, I join my colleagues in the majority in holding that the trial court in the present case improperly ordered a new election. I write separately for two reasons.
First, I believe that part I of the majority opinion is dangerously misleading, and I write to set the record straight. The text of § 9-328 authorizes a trial court to order a new election if it “finds any error in the rulings *278of the election official or any mistake in the count of the votes . . . .” (Emphasis added.) I fear that the lopsided tone of part I of the majority opinion will intimidate trial courts and deter them from vacating elections that do not embody the will of the people. Although the majority is certainly correct to emphasize that “all of the electors who voted at [an] officially designated election . . . have a powerful interest in the stability of that election,” the voters have an even more powerful interest in the integrity and the accuracy of that election. (Emphasis added.) Pursuant to the legislative mandate contained in § 9-328, it is the duty of the trial court to elevate integrity and accuracy over stability. To the extent that the majority opinion contains innuendo to the contrary, it should be disregarded.
I also write separately in order to take several steps back from the facts of the controversy that is presently before us. In the context of § 9-328, the majority adopts a plenary standard of review, pursuant to which we do not defer to the trial court’s determination regarding the integrity and accuracy of an election. Viewed in isolation, this is a perfectly sensible decision; indeed, it is one that I join without reservation. Viewed alongside other recent decisions, however, it makes absolutely no sense.
The majority correctly observes that “the question of whether to give ... a trial court deferential or plenary review is really a question of judicial policy. ” As a matter of judicial policy, I agree that vacating an election is serious business, and that we should scrutinize rigorously a trial court’s determination that it is appropriate to do so. I also believe, however, that we should scrutinize rigorously other judicial rulings that implicate fundamental rights under the constitution. My colleagues in the majority disagree with me, for reasons that they are unable to explain to my satisfaction.
*279I will limit myself to a single, illustrative example. “The conventional wisdom among African-Americans and other minorities is that they are not treated fairly throughout the judicial system because of their race. To put it plainly, minorities believe that the judicial system is stacked against them. This perception is heightened when the state eliminates minorities from juries by exercising peremptoiy challenges based upon the race of venirepersons. The United States Supreme Court recognized this fact when it stated: ‘[W]e have not questioned the premise that racial discrimination in the qualification or selection of jurors offends the dignity of persons and the integrity of the courts. Despite the clarity of [constitutional] commands to eliminate the taint of racial discrimination in the administration of justice, allegations of bias in the jury selection process persist.’1 Powers v. Ohio, 499 U.S. 400, 402, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991) State v. Hodge, 248 Conn. 207, 269-70, 726 A.2d 531 (1999) )Berdon, J., dissenting).
Oblivious to the perception of injustice along the vector of race, the majority of this court has determined that — as a matter of judicial policy — it will review Bat-son/Holloway claims2 with “great deference,” and will not disturb a trial court’s ruling “unless it is clearly *280erroneous.” Id., 224. In the present case, however, the majority has decided to scrutinize rigorously the trial court’s ruling, pursuant to the robust standard of plenary review. Apparently, my colleagues in the majority believe that a new election for the Woodbridge elementary school is more important than the perception among African-Americans that the overwhelmingly white legal system — which once enforced and legitimized both slavery and segregation — continues to discriminate against them. I am simply bewildered.

 “[T]his court and the Appellate Court have reviewed claims of purposeful discrimination in the exercise of peremptory challenges in [twenty] cases. Neither court, however, has ever found impermissible discrimination in the exercise of a peremptory challenge, a statistical fact that lends credence to the public perception that our judicial system fosters discrimination.” State v. Hodge, 248 Conn. 207, 272-73, 726 A.2d 531 (1999) (Berdon, J., dissenting); see State v. King, 249 Conn. 645, 691 n.2, 735 A.2d 267 (1999) (Berdon, J., dissenting).


 By raising a Ba,tson/Holloway claim, the defendant asserts that the trial court improperly permitted the state to exclude a venireperson from the jury on the basis of race. See Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), as modified by state law in State v. Holloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989).